Citation Nr: 0032814	
Decision Date: 12/15/00    Archive Date: 12/28/00	

DOCKET NO.  98-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to vocational training and rehabilitation program 
benefits under Chapter 31, Title 38, United States Code, for 
the period from August 1996 to December 1996, at the St. 
Louis University.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from February 1981 to May 
1986.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2000 at which time it was 
remanded to the VARO in St. Louis, Missouri, in order that 
the appellant's claim might be considered by the RO under the 
provisions of 38 C.F.R. § 21.197 (2000), a regulation 
reflecting the purpose of interrupted status being to 
recognize that a variety of situations might arise in the 
course of the rehabilitation program in which a temporary 
suspension of the program was warranted.  The matter was 
addressed by the RO in an August 2000 supplemental statement 
of the case and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for a number of 
disabilities, with asthma being rated the most severely 
disabling.  During the period from August 1996 to December 
1996, the veteran had a combined disability rating of 
60 percent for her various disabilities, including asthma.  

2.  The effects of her various disabilities did not prevent 
the appellant from successfully pursuing a vocational 
rehabilitation program with the expectation of being 
gainfully employed in an occupation consistent with her 
abilities, aptitudes, and interests, during the time frame 
between August 1996 and December 1996.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal was reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code, for the period from 
August 1996 to December 1996, at the St. Louis University, 
have been met.  38 U.S.C.A. §§ 3101-3121 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.53, 21.197, 21.282 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100.  The veteran's basic eligibility for Chapter 31 
benefits is not in question.  

The term "vocational goal" is defined by statute as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his or her 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  

A review of the record shows that with respect to the 
veteran's participation during the period in question she had 
been in the vocational training and rehabilitation program 
under Chapter 31, but had been placed in an interrupted 
status due to medical infeasibility.  She was placed in 
interrupted status pursuant to the provisions of 38 C.F.R. 
§ 21.197, in May 1995.  It was noted at that time she had 
been in and out of various rehabilitation programs for the 
past nine years.  She had attempted programs that included 
nursing and administration, but had faltered in all of the 
programs.  The primary reasons appeared to be related to her 
service-connected asthmatic disability and requirements for 
periods of hospitalization with heavy steroidal treatments 
which negated her potential for continued academic pursuits.  
The veteran indicated that in 1994 she worked for about six 
months at a VA medical facility as an administrative 
assistant in the emergency room, but lost the position 
because of medical exacerbation of her asthma.  The 
counseling psychologist indicated that after careful review 
of her history, it was his opinion that at the present time 
she was not favorably disposed to the satisfactory completion 
of any type of academic program which might lead to 
industrial integration.  The primary reason given was 
exacerbation of her service-connected asthma.  

In an October 1995 report, the psychologist indicated the 
appellant was informed she was in interrupted status because 
of a finding of infeasibility.  After talking to her 
representative, the appellant reportedly informed him "they 
are going to apply for increased benefits and 
unemployability."  It was further noted she wanted further 
discussion after completing a semester of course-work.  She 
would utilize her own funds  She was changing her major to 
hospital administration.  They would meet in December to 
discuss her status.

Additional evidence includes the report of a counseling 
session in February 1996 at which time it was indicated the 
appellant was attending Saint Louis University utilizing her 
own funds and grants and loans.  She had attended a full-time 
schedule in the fall and received all "incompletes."  She was 
now taking a course load of 18 hours.  Notation was made that 
one of her problems was a broken leg.  It was indicated she 
wanted to complete a degree in hospital administration, but 
"she openly admits that she does not believe that she will 
ever be able to 'hold down' a full-time position."  The 
psychologist urged her to finish her incompletes and to 
contact him at that time.  It was noted the appellant 
understood she was in an interrupted status due to 
"infeasibility."  

Of record is a notation by the counseling psychologist dated 
August 16, 1996, that the appellant spoke to him by phone on 
that date.  She had reportedly not made up her incomplete 
grades as of that time.  She was to call the individual for 
an appointment when she did so.

In December 1996 the appellant met with the counseling 
psychologist and indicated that she had completed all her 
courses and made up all her "incompletes."  The psychologist 
indicated they would discuss "further possibilities" as soon 
as the transcripts were received by him.  It was noted the 
appellant's intention at that time was to take 18 more credit 
hours to complete her degree in hospital information systems.  

A counseling session was conducted in January 1997.  At that 
time the appellant indicated she wanted to complete her 
degree in medical records administration.  It was noted that 
prior to that time she had been placed in interrupted status 
due to medical infeasibility.  However, notation was made 
that her medical situation had stabilized.  "In fact, she 
attended using her own funds during the last semester and did 
reasonably well, academically.  We now have transcripts in 
the file.  We also have a letter in the file indicating that 
she will graduate this year."  It was indicated that at the 
present time she indicated she wanted to work in a hospital.  
The psychologist noted this had been a "recurrent theme for 
many, many years."  It was noted that working in records 
management would be more compatible than nursing given her 
service-connected disabilities.  It was further indicated the 
completion of the degree would provide many different 
managerial opportunities for the appellant.  Accordingly, it 
was determined that she should be authorized one additional 
semester of training which would lead to her baccalaureate 
degree.  

Subsequent evidence reflects the appellant obtained her 
degree, but developed additional medical problems.  It is her 
argument that VA should reimburse her for the cost of her 
education loans for the period from August 1996 to December 
1996, despite her being in interrupted status during the time 
frame in question.  The undersigned notes that a veteran may 
be inducted into a vocational rehabilitation program 
retroactively when all of the following conditions are met:  
(i)  the period for which retroactive induction is requested 
is within the veteran's basic period of eligibility or 
extended eligibility; (ii)  the veteran was entitled to 
disability compensation during the period for which 
retroactive induction is requested, and met the criteria of 
entitlement to vocational rehabilitation for that period; and 
(iii)  the training the veteran pursued during the period is 
applicable to the occupational objective that is confirmed in 
initial evaluation to be compatible with his or her 
disability, consistent with his or her abilities, interests, 
and aptitudes, and otherwise suitable for accomplishing 
vocational rehabilitation.  38 C.F.R. § 21.282(b) (2000).

With the above in mind, the undersigned notes that while the 
appellant spoke to a VA psychologist in August 1996 and 
indicated she had not made up her incomplete grades at that 
time, when she contacted the individual in December 1996, she 
stated she had completed all her courses and made up all her 
incompletes.  In January 1997 it was indicated that the 
appellant had attended school using her own funds during the 
fall semester of 1996 and did "reasonably well, 
academically."  She was pursuing a degree in medical records 
administration and it was indicated by the psychologist at 
that time that she had a "reasonably good network at this 
time."  With the records showing that the appellant had 
successfully completed the semester between August 1996 and 
December 1996, and there being no indication that the 
training she pursued during that time frame was unrelated to 
her educational objective or incompatible with her service-
connected disabilities, the Board believes the facts of the 
case compel the finding that her educational pursuit during 
the time frame between August 1996 and December 1996 was 
reasonably feasible.  She has more recently had significant 
medical problems, but during the timeframe in question her 
completion of the semester spoke volumes as to her potential 
at that time.  Under the circumstances, the Board finds that 
the totality of the evidence is in favor of the veteran's 
claim.


ORDER

The appeal is granted.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

